 



Exhibit 10.1
LABORATORY SERVICES AGREEMENT
Dated as of April 1, 2006
By and Between
MERCK & CO., INC.
And
CELL & MOLECULAR TECHNOLOGIES, INC.

 



--------------------------------------------------------------------------------



 



Table of Contents

         
1.0 DEFINITIONS
    1  
2.0 SCOPE OF SERVICES
    5  
3.0 FEE FOR SERVICES
    5  
4.0 PAYMENTS
    5  
5.0 SUPPLIER’S REPRESENTATIONS, DUTIES, WARRANTIES, AND COVENANTS
    6  
6.0 COMPLIANCE WITH LAW
    6  
7.0 INDEMNIFICATION
    7  
8.0 CONSEQUENTIAL DAMAGES
    8  
9.0 AGREEMENT TERM
    8  
10.0 TERMINATION
    8  
11.0 INSURANCE
    9  
12.0 NON-EXCLUSIVITY/NON-COMPETE
    10  
13.0 AUDIT RIGHTS
    11  
14.0 ETHICS/CONFLICT OF INTEREST
    11  
15.0 INDEPENDENT CONTRACTOR
    11  
16.0 SCREENING FOR CONTROLLED SUBSTANCES
    12  
17.0 NO SMOKING POLICY
    12  
18.0 STANDARDS OF PERSONNEL
    12  
19.0 REPRESENTATIVES OF THE PARTIES
    12  
20.0 NOTICES
    12  
21.0 FORCE MAJEURE
    14  
22.0 GOVERNING LAW
    14  
23.0 ARBITRATION
    14  
24.0 PUBLICITY
    15  
25.0 ASSIGNMENT/SUBCONTRACTING
    15  
26.0 ENTIRE AGREEMENT/AMENDMENTS
    15  
27.0 SUCCESSORS AND ASSIGNS
    16  
28.0 SURVIVAL OF CERTAIN PROVISIONS
    16  
29.0 SEVERABILITY
    16  
30.0 HEADINGS
    16  
31.0 NON-WAIVER
    16  
32.0 FURTHER ASSURANCES
    16  
33.0 COUNTERPARTS
    16  
34.0 CUMULATIVE REMEDIES
    17  
35.0 ENGLISH LANGUAGE
    17  
36.0 REVIEW BY LEGAL COUNSEL
    17  
37.0 INTELLECTUAL PROPERTY
    17  
38.0 CONFIDENTIALITY
    17  
39.0 AGREEMENT OF CONFIDENTIALITY
    19  

 



--------------------------------------------------------------------------------



 



LABORATORY SERVICES AGREEMENT
This Laboratory Services AGREEMENT (this “AGREEMENT”), dated as of April 1,
2006, (the “EFFECTIVE DATE”) by and between Merck & Co., Inc., a New Jersey
corporation (“MERCK”), with offices at One Merck Drive, Whitehouse Station, NJ
08889-0100 and Cell & Molecular Technologies, Inc. (“SUPPLIER”), with offices at
445 Marshall Street, Phillipsburg, New Jersey 08865.
WHEREAS, MERCK wishes SUPPLIER to provide the SERVICES (as hereinafter defined)
in accordance with the terms and conditions set forth in this AGREEMENT; and
WHEREAS, SUPPLIER is willing to provide the SERVICES in accordance with the
terms and conditions set forth in this AGREEMENT;
NOW, THEREFORE in consideration of the mutual covenants and promises herein
contained, the parties hereto agree as follows:
1.0 DEFINITIONS
1.1 Affiliate
The term AFFILIATE, with respect to parties hereto, shall mean (1) any
corporation or business entity fifty percent (50%) or more of the voting stock
or voting equity interests of which are owned directly or indirectly; or (2) any
corporation or business entity which directly or indirectly owns fifty percent
(50%) or more of the voting stock or voting equity interests of such party; or
(3) any corporation or business entity directly or indirectly controlling or
under control of a corporation or business entity as described in (1) or (2).
MERCK AFFILIATES may participate in this AGREEMENT upon notification to SUPPLIER
of their agreement to be bound by the terms and conditions hereof; provided,
that any majority owned subsidiary of MERCK may participate in this AGREEMENT
without such notification.
1.2 Order
An ORDER shall mean a purchase order, assignment order, or TASK ORDER issued by
MERCK (or an AFFILIATE of MERCK) or purchase contract entered into between
SUPPLIER and MERCK (or an AFFILIATE of MERCK) under this AGREEMENT.
1.3 SERVICES
SERVICES shall have the meaning as set forth in ARTICLE 2.0.
1.4 AGREEMENT OF CONFIDENTIALITY
The term AGREEMENT OF CONFIDENTIALITY shall mean that certain agreement of
confidentiality dated April 1, 2006 by and between the parties.
1.5 BILLING RATE
The term BILLING RATE shall mean the hourly rate that SUPPLIER shall invoice
MERCK, and MERCK shall pay, for full-time employees of SUPPLIER, each month in
connection with the SERVICES.

 



--------------------------------------------------------------------------------



 



1.5.1   BHWR: The term BHWR for hourly (nonsalaried) employees of SUPPLIER shall
mean the actual hourly wage rate paid by SUPPLIER to the subject individual
performing the SERVICES. The BHWR for salaried employees of SUPPLIER shall mean
the base hourly wage rate payable for each man-hour expended by the subject
individual in performing the SERVICES.   1.5.2   DPE/DPEM/Actual DPEM: The term
DPE shall mean the direct personnel expense representing SUPPLIER]s portion of
the cost of mandatory and customary contributions and benefits related to the
salaries of SUPPLIER’s employees directly engaged in the performance of the
SERVICES. DPE shall include employment taxes (such as FICA/Medicare Tax,
Federal/Unemployment Tax (FUTA), and State Unemployment Tax (SUTA), and other
statutory employee benefits including worker’s compensation insurance (net of
premium discounts, dividends or rebates), group insurance (including health,
dental, life and AD&D insurance net of employee contributions), sick pay,
holidays, vacation actually earned and accrued, excused absences, employer
contributions to employee savings plan, and pension and profit sharing costs
(nondiscretionary, requiring equal distribution of benefits). DPE specifically
excludes all charges for severance pay, tuition reimbursement, employee
training, employee morale programs, employee bonuses, EXECUTIVE bonuses, and
general liability, auto liability and professional liability insurance.      
The term DPEM shall mean the multiplier by which MERCK pays SUPPLIER for DPE.  
    The term ACTUAL DPEM shall mean the actual DPE calculated as a percent of
the sum of the actual costs of the components of DPE, as set forth above,
divided by total payroll net of sick pay, holidays (or other compensated time
off), and actual vacation earned and accrued, for the monthly invoicing period.
  1.5.3   Overhead/Overhead Multiplier: The term OVERHEAD shall mean the cost of
SUPPLIER personnel not working directly in connection with the SERVICES,
EXECUTIVE salaries, all bonuses, association dues and fees, depreciation on all
SUPPLIER equipment and assets, payroll processing costs, corporate taxes or
fees, business development costs, all home office infrastructure costs, general
administrative personnel costs, risk management costs, interest expense, all
perquisites such as car allowances, home office expenses (including without
limitation rent, utilities, telephones, faxes, postage charges, and
reprographics), accounting personnel, legal personnel, recruiting costs (even if
for placement on the PROJECT), the cost of all computer hardware and software,
and computer processing CAD costs, severance pay, employee morale programs, and
all costs customarily included as overhead costs not identified as a component
of DPE and not specifically identified on SCHEDULE A.       The term OVERHEAD
MULTIPLIER shall mean the multiplier by which MERCK pays SUPPLIER for OVERHEAD.
  1.5.4   Profit/Profit Multiplier: The term PROFIT shall mean SUPPLIER’s gain
for the performance of the SERVICES and excludes all of the costs reimbursable
as DPE and OVERHEAD, and items reimbursed under SCHEDULE A. The term PROFIT
MULTIPLIER shall mean the multiplier by which MERCK pays SUPPLIER for PROFIT.

 



--------------------------------------------------------------------------------



 



1.5.5   Quality and Schedule Incentive Multiplier: The term QUALITY MULTIPLIER
shall mean the multiplier by which MERCK pays SUPPLIER for the quality of the
SERVICES delivered measured by the agreed metrics in SCHEDULE B.   1.5.6  
Performance in Assay Incentive Multiplier:. The term PERFORMANCE MULTIPLIER
shall mean the multiplier by which MERCK pays SUPPLIER for the performance of
the SERVICES in the assay measured by the agreed metrics in SCHEDULE B.   1.5.7
  Overtime/Overtime Billing Rate/OTWR: The term OVERTIME shall mean those hours
worked by an employee of SUPPLIER in excess of forty (40) hours per week,
pursuant to this AGREEMENT. The term OTWR shall mean the actual OVERTIME hourly
wage rate paid by SUPPLIER to the subject individual performing the SERVICES.
The term OVERTIME BILLING RATE shall mean the hourly rate that SUPPLIER shall
invoice MERCK, and MERCK shall pay, for full time employees of SUPPLIER, each
month in connection with that portion of SERVICES performed during OVERTIME
hours.

2.0 SCOPE OF SERVICES
SUPPLIER hereby agrees to provide to MERCK certain laboratory services on a
monthly basis (the “SERVICES”), SCHEDULE C.
3.0 FEE FOR SERVICES
3.1 The price for all SERVICES performed by SUPPLIER for MERCK hereunder shall
be determined as set forth in SCHEDULE A (the “FEE”). MERCK will reimburse
SUPPLIER for reasonable and necessary out of pocket expenses (e.g. postage,
telecommunications, and incidental travel previously approved by MERCK in
writing) actually incurred by SUPPLIER in carrying out its activities under this
AGREEMENT, upon presentation of the appropriate receipts, in accordance with
MERCK’S internal policy regarding expenses; provided, however, that MERCK shall
not be obligated to reimburse SUPPLIER for any expenses not described on
SCHEDULE A.
3.2 To the extent that SERVICES to be provided hereunder are subject to any
sales, use, rental, personal property, value added or any other taxes, payment
of said taxes is SUPPLIER’S responsibility and said taxes shall be included in
the cost of the SERVICES set forth in this AGREEMENT. SUPPLIER shall be liable
for any and all taxes on any and all income it receives from MERCK under this
AGREEMENT.
4.0 PAYMENTS
4.1 SUPPLIER shall submit monthly invoices in the month following that in which
the SERVICES were rendered. MERCK shall pay to SUPPLIER the FEE for SERVICE
within forty-five (45) calendar days after the date of receipt by MERCK of
SUPPLIER’S invoice.
Unless otherwise specified by MERCK, all invoices shall be submitted to the
following address:

 



--------------------------------------------------------------------------------



 



     Merck & Co., Inc.
     Invoice Processing Unit
     P.O. Box 3500
Rahway, New Jersey 07065-0903
4.2 SUPPLIER shall identify each invoice with this AGREEMENT referenced.
4.3 MERCK reserves the right to initiate adjustment invoices for erroneously
invoiced items and to use such adjustment invoices as credits against subsequent
invoices. However, failure of MERCK to do so shall not prejudice any of MERCK’s
rights hereunder.
4.4 MERCK reserves the right to withhold that portion of the monthly payment due
SUPPLIER for SUPPLIER’s failure to carry out the SERVICES in accordance with
this AGREEMENT.
4.5 MERCK’s payment of any invoice shall not preclude MERCK from exercising its
audit rights under the terms of ARTICLE 13.0 of this AGREEMENT, and shall not be
deemed a release of any potential claims against SUPPLIER and shall not limit
MERCK from pursuing any other remedy available to MERCK under this AGREEMENT and
applicable laws.
5.0 SUPPLIER’S REPRESENTATIONS, DUTIES, WARRANTIES, AND COVENANTS
5.1 SUPPLIER represents and warrants to MERCK that it is a corporation duly
organized, validly existing and in good standing under the laws of the state of
its incorporation and that it is authorized to do business in the State of New
Jersey and where the SERVICES are provided.
5.2 SUPPLIER represents and warrants and covenants to MERCK that it is
financially solvent and experienced in and competent to perform the SERVICES
contemplated by this AGREEMENT, and that it is qualified to do the SERVICES
herein; that SUPPLIER holds all licenses, permits, and other special licenses,
as required by law, to perform all aspects of the SERVICES included in this
AGREEMENT. Such representations shall be deemed to be continuing.
5.3 SUPPLIER agrees to perform the SERVICES in a professional manner, with care,
skill and diligence in accordance with applicable standards currently recognized
by SUPPLIER’S profession. SUPPLIER further agrees to be responsible for the
professional quality, training, and supervision of all SUPPLIER’S personnel
providing SERVICES under this AGREEMENT.
5.4 SUPPLIER shall be solely responsible to MERCK for and have control over all
means, methods, techniques, sequences and safety procedures and for coordinating
all portions of the SERVICES under this AGREEMENT.
5.5 SUPPLIER shall specifically be responsible for performing the SERVICES as
set forth in this AGREEMENT, SCHEDULE C.
6.0 COMPLIANCE WITH LAW
6.1 Each party shall comply with and give all notices required by laws,
ordinances, rules, regulations and lawful orders of any public authority
(including without limitation child labor laws)

 



--------------------------------------------------------------------------------



 



bearing on the performance of this AGREEMENT. Each party shall take all
appropriate action necessary to ensure compliance by itself and by its
subcontractors with such laws, ordinances, rules, applicable regulations, and
each party’s safety requirements and other policies and procedures bearing on
the performance of this AGREEMENT.
6.2 Each party at all times shall observe and comply with all applicable Federal
and state and local laws, ordinances and regulations in any manner affecting the
conduct of the SERVICES and all such orders or decrees as exist at present and
those which may be enacted later by bodies or tribunals having jurisdiction or
authority over the performance of this AGREEMENT and each party shall protect,
indemnify and save the other party, its AFFILIATES and their respective
officers, directors, employees, and agents harmless against any and all claims,
losses, demands, causes of action, and any and all related costs and expenses of
every kind, including reasonable attorneys’ fees, costs, and expenses, suffered
by the other party hereto and/or its employees against any claim or liability
arising from or based on the violation or alleged violation of any such law,
ordinance, regulation, order or decree, or any other requirements set forth in
this SECTION, whether by itself or its employees, agents, representatives,
subcontractors, and consultants.
6.3 SUPPLIER warrants that all individuals who are provided by SUPPLIER to
perform SERVICES under this AGREEMENT are employed by SUPPLIER, unless otherwise
authorized in writing by MERCK on an individual-by-individual basis. SUPPLIER
shall pay all of its employee salaries and expenses of its employees and all
Federal, state and local payroll taxes, FICA contribution, FUI, SUI and any
similar taxes relating to such employees of SUPPLIER. SUPPLIER shall protect,
indemnify and save MERCK, its AFFILIATES and their respective officers,
directors, employees, and agents harmless against any and all claims, losses,
demands, causes of action, and any and all related costs and expenses of every
kind, including reasonable attorneys’ fees, costs, and expenses, suffered by the
parties hereto and/or their employees against any claim or liability arising
from or based on the failure of SUPPLIER to pay any of said expenses, salaries
or taxes or to comply with such laws relating to employment.
7.0 INDEMNIFICATION
7.1 Subject to the terms and conditions of this AGREEMENT, SUPPLIER shall
protect, defend, indemnify and save MERCK, its AFFILIATES and their respective
officers, directors, principals, employees, and agents harmless against any and
all claims, losses, demands, causes of action, costs and expenses including, but
not limited to reasonable attorneys’ fees and costs, occurring, growing out of,
incident to, or resulting directly from SUPPLIER’s performance of this AGREEMENT
or its omission hereunder to the extent such liability is not due to MERCK’S
negligence or intentional misconduct.
7.2 SUPPLIER warrants that the provided SERVICES do not infringe, misappropriate
or otherwise violate any intellectual property rights and agrees to protect,
defend, indemnify and save harmless MERCK, its AFFILIATES and their respective
officers, directors, employees and agents against any and all claims, losses,
liabilities, demands, causes of action, and any and all related costs and
expenses of every kind including, but not limited to reasonable attorneys’ fees,
costs, and expenses, incurred by them in connection with any assertion for such
infringement, misappropriation or breach.
7.3 Notwithstanding SUPPLIERS warranty in Section 7.2, MERCK warrants that the
cell lines, reagents, and MERCK specified protocols do not infringe,
misappropriate or otherwise violate any intellectual property rights and agrees
to protect, defend, indemnify and save

 



--------------------------------------------------------------------------------



 



harmless SUPPLIER, its AFFILIATES and their respective officers, directors,
employees and agents against any and all claims, losses, liabilities, demands,
causes of action, and any and all related costs and expenses of every kind
including, but not limited to reasonable attorneys’ fees, costs, and expenses,
incurred by them in connection with any assertion for such infringement,
misappropriation or breach.
7.4 MERCK shall give the SUPPLIER (i) prompt written notice of any claims made
for which MERCK knows or reasonably should know the SUPPLIER may be liable under
the foregoing indemnification and (ii) the opportunity, if a third party claim,
to defend, negotiate, and settle such claims, in its sole discretion and with
counsel of its own choosing. MERCK shall provide the SUPPLIER with all
information in its possession and all assistance necessary to enable the
SUPPLIER to carry on the defense of such suit. The failure to give such notice
shall not relieve the SUPPLIER of its indemnity obligation hereunder except to
the extent that such failure substantially prejudices the SUPPLIER’s rights
hereunder.
7.5 Neither party shall be responsible to or bound by any settlement made
without its prior written consent, which will not be unreasonably withheld.
8.0 CONSEQUENTIAL DAMAGES
8.1 In no event shall either party including its AFFILIATES be liable to the
other party for any incidental, indirect, special or consequential losses or
damages of the other party, whether based upon contract, negligence, or other
theory of law.
9.0 AGREEMENT TERM
9.1 This AGREEMENT shall commence on the EFFECTIVE DATE and shall continue in
full force and effect, unless otherwise terminated in accordance with the terms
and conditions herein, through and including March 31, 2007.
10.0 TERMINATION
10.1 If either party shall default in the performance of its obligations under
this AGREEMENT, the non-defaulting party may give written notice to the other
party, specifying the nature of the default and, if such default is not remedied
within thirty (30) calendar days of such notice, then the non-defaulting party
shall have the right, in its sole discretion either to immediately terminate
this AGREEMENT or any or all ORDER(s) or suspend the performance of the same
until such default is remedied. Termination under this SECTION shall relieve and
release the terminating party from any further liabilities and obligations
hereunder except any liabilities or obligations that accrued prior to the
effective date of such termination.
10.2 MERCK may terminate this AGREEMENT or any or all ORDER(s) effective
immediately, upon written notice to SUPPLIER if SUPPLIER shall become the
subject of any receivership proceeding, voluntary or involuntary, bankruptcy,
insolvency, reorganization, liquidation, or assignment for the benefit of
creditors. Termination under this SECTION shall relieve and release MERCK from
any further liabilities and obligations arising under this AGREEMENT or
ORDER(s), as the case may be, except any liabilities or obligations that accrued
prior to the effective date of such termination and any non-cancelable
liabilities or obligations that accrue after termination.

 



--------------------------------------------------------------------------------



 



11.0 INSURANCE
11.1 Unless otherwise specified in this AGREEMENT, SUPPLIER shall, at its sole
expense, maintain in effect at all times during the term of this AGREEMENT
insurance coverage with limits as follows:

          Worker’s Compensation   Limits  
State or Federal Statutory
    *  

 

*   Worker’s Compensation Insurance providing for payment of benefits to and for
the account of employees in connection with the SERVICES under this AGREEMENT as
required by the statutes of the state where the work is being performed or, if
applicable, Federal statutory coverage (e.g. Longshoremen’s)

         
Employer Liability
       
Bodily Injury each Accident
  $ 1,000,000  
Bodily Injury Disease — Policy Limit
  $ 1,000,000  
Bodily Injury Disease — Each Employee
  $ 1,000,000  

Commercial General Liability – Occurrence Form

         
Combined Bodily Injury/Property Damage Per Occurrence
  $ 1,000,000  
General Aggregate
  $ 2,000,000  
Contractual Liability
  $ 2,000,000  

Automobile Liability
       
Combined Single Limit Bodily Injury/Property Damage Per Occurrence
  $ 1,000,000  
Covering Owned, Non-owned or Hired Automobiles
         
Professional Liability, Per Occurrence
  $ 5,000,000    
Excess Liability – Umbrella Form
  $ 10,000,000  

Providing additional coverage under Employer Liability, Commercial General
Liability, Professional Liability, and Automobile Liability policies described
above.
11.2 SUPPLIER shall deliver to MERCK, prior to the execution of this AGREEMENT
and prior to commencing work, Certificates of Insurance, as evidence that
policies providing such coverage and limits of insurance are in full force and
effect and with insurers with AM Best rating of A- or better. These Certificates
shall provide that not less than thirty (30) calendar days advance notice will
be given in writing to MERCK of any cancellation, termination, or material
alteration of said insurance policies. All policies, with the exception of
workers’ compensation and professional liability, shall name MERCK as an
additional insured and shall waive all rights of subrogation against MERCK.
12.0 NON-EXCLUSIVITY/NON-COMPETE
This AGREEMENT shall not be deemed to be an exclusive contract and MERCK shall
be free to utilize other companies in satisfaction of SUPPLIER’S obligations
under this AGREEMENT.

 



--------------------------------------------------------------------------------



 



SUPPLIER shall be entitled to offer and sell its services to third parties,
subject to it’s confidentiality obligations.
13.0 AUDIT RIGHTS
13.1 SUPPLIER shall prepare and maintain current such system of full and
detailed accounts as may be necessary for proper financial planning and
management under this AGREEMENT, including but not limited to records and books
of accounts which substantiate or otherwise prove MERCK’S receipt of, and
SUPPLIER’S expenditure, for all costs associated with performance of this
AGREEMENT, and said system shall be satisfactory to MERCK.
13.2 SUPPLIER’S records, which shall include, but are not limited to, accounting
records, written policies and procedures, subcontractor files (including
proposals of successful and unsuccessful bidders and copies of executed
agreements subject to the terms and conditions of this AGREEMENT, original
estimates, estimating files, correspondence, change order files (including
documentation covering negotiated settlements), insurance rebates and dividends,
general ledger accounts, bank statements, canceled checks, wire transfer
accounts, payroll records, pension records, actuary reports, and any other
source documents and supporting evidence necessary to substantiate charges
related to this AGREEMENT (all the foregoing hereinafter referred to as
“RECORDS”) shall be open to inspection and subject to audit and/or reproduction,
upon reasonable notice and during normal working hours, by MERCK’S authorized
representative to the extent necessary to adequately permit evaluation and
verification of any invoices, payments, or claims submitted by SUPPLIER or any
of its payees. Such RECORDS subject to examination shall also include, but are
not limited to, those RECORDS necessary to evaluate and verify direct and
indirect costs (including Overhead allocations) as they may apply to costs
associated with this AGREEMENT. SUPPLIER shall make available all RECORDS as
listed herein to enable MERCK to audit all reimbursable items excluding the
make-up of any agreed upon fixed rates or unit prices.
13.3 MERCK shall be afforded access to the RECORDS. SUPPLIER shall preserve the
RECORDS for a period of one (1) year after the final payment to which such
records apply, or for such longer period as may be required by law.
13.4 MERCK’S authorized representative shall have access to SUPPLIER’S
facilities, shall have access to all necessary RECORDS and shall be provided
adequate and appropriate work space, in order to conduct audits in compliance
with this ARTICLE. MERCK’S authorized representative shall give auditees
reasonable advance notice of intended audits. MERCK’S authorized representative
shall comply with all of the rules and regulations of SUPPLIER related to its
facilities. All material reviewed by MERCK’S authorized representative shall be
considered the confidential information of SUPPLIER and MERCK and its authorized
representatives shall sign appropriate confidentiality agreements prior to
receiving access to such records.
13.5 If an audit inspection or examination conducted in accordance with this
ARTICLE discloses overpricing or overcharges (of any nature) by SUPPLIER or its
Subcontractors, to MERCK, any adjustments and/or payments to MERCK shall be made
by SUPPLIER within a reasonable amount of time not to exceed ninety (90) days
from presentation of MERCK’S findings to SUPPLIER.

 



--------------------------------------------------------------------------------



 



14.0 ETHICS/CONFLICT OF INTEREST
14.1 SUPPLIER hereby agrees that in its performance under this AGREEMENT, it
shall adhere to business practices that are in accordance with the letter and
spirit of applicable laws and ethical principles as follows:
14.1.1 SUPPLIER agrees that all transactions in connection with this AGREEMENT
will be accurately reflected in its books and records, and that no funds or
other assets shall be paid directly or indirectly to government officials or
persons acting on their behalf for the purpose of influencing government
decisions or actions with respect to MERCK’S business.
14.1.2 SUPPLIER further agrees to conduct its activities hereunder and its
dealings with MERCK, subcontractors, and third parties so as to avoid loss or
embarrassment to MERCK due to any real or apparent conflict of interest, and to
require that all subcontractors comply with such policy in connection with this
AGREEMENT.
14.2 MERCK shall have the right to terminate this AGREEMENT under SECTION 10.2
upon violation of said business practices on the part of the SUPPLIER, its
employees, agents, representatives, subcontractors, consultants, or temporary
contractors.
15.0 INDEPENDENT CONTRACTOR
15.1 In the performance of SUPPLIER’S obligations under this AGREEMENT, SUPPLIER
shall at all times act as and be deemed an independent contractor. Nothing in
this AGREEMENT shall be construed to render SUPPLIER or any of its employees,
agents, or officers, an employee, joint venturer, agent, or partner of MERCK.
Neither party is authorized to assume or create any obligations or
responsibilities, express or implied, on behalf of or in the name of the other
party. It is understood that the employees, methods, facilities, and equipment
of SUPPLIER shall at all times be under SUPPLIER’S exclusive direction and
control.
16.0 NO SMOKING POLICY
16.1 Under no circumstances shall any employee, subcontractor, worker, agent, or
representative of SUPPLIER be allowed to smoke anywhere on property owned,
leased, or rented by MERCK, including without limitation in vehicles, trailers,
or open areas.
17.0 STANDARDS OF PERSONNEL
17.1 As a condition of MERCK entering into this AGREEMENT, the following
standards will be required of SUPPLIER. SUPPLIER warrants that all personnel
assigned to this account will:

  a.   Demonstrate compliance with Federal, state and local laws governing US
residency or registry for employment eligibility (e.g. submission of proper
documentation confirming US citizenship or legal alien status and/or INS Form
I-9).

 



--------------------------------------------------------------------------------



 



  b.   Not have been convicted of any crime that reflects on the qualifications
of the individual to perform the job assignment at MERCK.

17.2 In addition, SUPPLIER will:

  a.   Cause all staffing to be in compliance with established Equal Employment
Opportunity standards for the affected geographic areas.     b.   Require that
all assigned personnel pass a pre-employment professional reference check
performed by SUPPLIER.     c.   MERCK reserves the right to reject for any
reason whatsoever any personnel assigned to MERCK by SUPPLIER. SUPPLIER shall as
soon as possible thereafter provide a replacement satisfactory to MERCK for
which approval shall not be unreasonably withheld.     d.   The conduct of all
personnel assigned hereunder shall be governed by MERCK’S policies and
procedures as shall be in effect from time to time.

18.0 REPRESENTATIVES OF THE PARTIES
18.1 MERCK’S representative is Alison Rush, who may be contacted at
267-305-1137.
18.2 SUPPLIER’s representative is Tom Livelli, who may be contacted at
908-454-7774. SUPPLIER’S representative shall be SUPPLIER’S authorized
representative for all purposes under this AGREEMENT.
19.0 NOTICES
19.1 The term “notice” as used throughout this AGREEMENT shall mean written
notice, except where specifically provided herein to the contrary. Notice shall
be delivered by (i) certified mail, return receipt requested (or the
equivalent), (ii) hand delivery with receipt acknowledged, or (iii) overnight
courier service that provides a delivery receipt to the following addresses or
to such other address or person as a party may specify by notice given in
accordance with this SECTION.
If to MERCK:
Merck & Co., Inc.
Two Merck Drive
Whitehouse Station, NJ 08889-0100
Attention: Director of Corporate Services Procurement
With a copy to:
Merck & Co., Inc.
One Merck Drive
Whitehouse Station, NJ 08889-0100
Attention: Office of the Secretary

 



--------------------------------------------------------------------------------



 



If to SUPPLIER:
Cell & Molecular Technologies, Inc.
445 Marshall Street
Phillipsburg, New Jersey 08865
Attention: Thomas J. Livelli, President & CEO
Notice given in accordance with this Section shall be deemed delivered (i) when
received, or (ii) upon refusal of receipt.
20.0 FORCE MAJEURE
20.1 No party shall be liable for a failure or delay in performing any of its
obligations, except for outstanding monetary payments at the time of FORCE
MAJEURE, under this AGREEMENT if, but only to the extent that such failure or
delay is due to causes beyond the reasonable control of the affected party,
including (i) acts of God; (ii) fire, explosion, or unusually severe weather;
(iii) war, invasion, riot or other civil unrest; (iv) governmental laws, orders,
restrictions, actions, embargoes or blockages; (v) national or regional
emergency; and (vi) injunctions, strikes, lockouts, labor trouble or other
industrial disturbances; provided that the party affected shall promptly notify
the other of the force majeure condition and shall exert reasonable efforts to
eliminate, cure or overcome any such causes and to resume performance of its
obligations as soon as possible.
21.0 GOVERNING LAW
21.1 This AGREEMENT shall be governed by and construed and enforced in
accordance with the laws of the State of New Jersey without reference to
principles of conflicts of laws.
22.0 ARBITRATION
22.1 The parties shall attempt to amicably resolve any dispute arising out of or
relating to this AGREEMENT. In the event that said negotiations are not
successful, the dispute shall be resolved through arbitration before one
(1) arbitrator. Such arbitration shall take place in New Jersey and shall
proceed in accordance with the Commercial Arbitration Rules of the American
Arbitration Association (“AAA”) and the laws of the State of New Jersey without
regard to the provisions thereof concerning conflict of laws. Within thirty
(30) calendar days of either party making a demand for arbitration, MERCK and
SUPPLIER shall agree on an arbitrator from the AAA panel of arbitrators. In the
event that the parties shall fail to agree on the arbitrator within the
prescribed time period, then either party may apply to the AAA for the
appointment of such arbitrator. The determination of the arbitrator shall be
binding regardless of whether one of the parties fails or refuses to participate
in the arbitration. All other costs including the arbitrator’s cost, shall also
be split equally between the parties. Either party may enter any arbitration
award in any court having jurisdiction or may make application to any such court
for a judicial acceptance of the award and order of enforcement, as the case may
be. Each party understands and agrees that any use or disclosure of information
in violation of this AGREEMENT will cause the disclosing party irreparable harm
without an adequate legal remedy and shall therefore entitle the disclosing part
to injunctive relief from any court having jurisdiction.

 



--------------------------------------------------------------------------------



 



23.0 PUBLICITY
23.1 Each Party agrees not to advertise or otherwise make known to others any
information regarding this AGREEMENT except as required by applicable laws,
rules and regulations added language. Each party further agrees not to use or
reference in any advertising, sales promotion, press release or other
communication, any of the other party’s name, endorsement, direct or indirect
quote, code, drawing, logo, trademark, specification, or picture without the
prior written consent of the other party.
24.0 ASSIGNMENT/SUBCONTRACTING
24.1 Neither party may assign, transfer or otherwise dispose of this AGREEMENT
or any obligation or right with respect hereto without the prior written consent
of the other party, which consent will not be unreasonably withheld; provided,
however, that MERCK may assign this AGREEMENT, in whole or in part, to any
AFFILIATE of MERCK upon notice to SUPPLIER.
24.2 SUPPLIER may not subcontract its obligations hereunder without the prior
written consent of MERCK. In the event that MERCK approves the SUPPLIER’S
subcontracting of its obligations hereunder to a third party, SUPPLIER shall
ensure that such party execute the Non-Disclosure AGREEMENT in the form set
forth in Appendix A before any work may commence by the subcontractor.
25.0 ENTIRE AGREEMENT/AMENDMENTS
25.1 Neither party may, by operation of law or otherwise, assign, transfer,
delegate or otherwise dispose of this AGREEMENT or any its obligation, duties or
rights with respect hereto without the prior written consent of the other party,
which consent shall not be unreasonably withheld; provided, however, that MERCK
may assign this AGREEMENT, in whole or in part, to any AFFILIAT OF MERCK upon
notice to SUPPLIER. Any attempt to make an assignment, transfer or delegation in
violation of this provision shall be a material breach under this AGREEMENT and
shall be null and void.
25.2 Notwithstanding the forgoing, the AGREEMENT of CONFIDENTIALITY dated as of
April 1, 2006, between the parties, shall remain in full force and effect as a
separate agreement.
26.0 SUCCESSORS AND ASSIGNS
26.1 The terms and conditions of this AGREEMENT shall be binding upon, and shall
inure to the benefit of, the parties hereto and their respective successors and
permitted assigns.
27.0 SURVIVAL OF CERTAIN PROVISIONS
27.1 The terms, provisions, representations, and warranties contained in this
AGREEMENT that by their sense and context are intended to survive the
performance thereof by either party or both parties hereunder shall so survive
the completion of performance, expiration or termination of this AGREEMENT.
28.0 SEVERABILITY
28.1 If any provision of this AGREEMENT is found invalid or unenforceable by a
court of competent jurisdiction, the remainder of this AGREEMENT shall continue
in full force and effect.

 



--------------------------------------------------------------------------------



 



The parties shall negotiate in good faith to substitute a valid, legal, and
enforceable provision that reflects the intent of such invalid or unenforceable
provision.
29.0 HEADINGS
29.1 The headings assigned to the Articles and Sections of this AGREEMENT are
for convenience only and shall not limit the scope and applicability of the
Articles and Sections.
30.0 NON-WAIVER
30.1 Either party’s failure to enforce any of the terms or conditions herein or
to exercise any right or privilege, or either party’s waiver of any breach under
this AGREEMENT, shall not be construed to be a waiver of any other terms,
conditions, or privileges, whether of a similar or different type.
31.0 FURTHER ASSURANCES
31.1 Each party agrees to execute such further papers, agreements, documents,
instruments and the like as may be necessary or desirable to effect the purpose
of this AGREEMENT and to carry out its provisions.
32.0 COUNTERPARTS
32.1 This AGREEMENT may be executed in two (2) or more counterparts, each of
which shall for all purposes be deemed an original and all of which shall
constitute one and the same instrument.
33.0 CUMULATIVE REMEDIES
33.1 No remedy referred to in this AGREEMENT is intended to be exclusive, but
each shall be cumulative and in addition to any other remedy referred to in this
AGREEMENT or otherwise available under law.
34.0 ENGLISH LANGUAGE
34.1 This AGREEMENT, all ORDERS, all SCHEDULES, ATTACHMENTS, and EXHIBITS
hereto, and all REPORTS, documents and notices required hereunder, referred to
herein or requested by MERCK in connection herewith shall be written in the
English language. Except as otherwise required by applicable law, the binding
version of all of the foregoing shall be the English version.
35.0 REVIEW BY LEGAL COUNSEL
Each of the parties agrees that it has read and had the opportunity to review
this AGREEMENT with its legal counsel. Accordingly, the rule of construction
that any ambiguity contained in this AGREEMENT shall be construed against the
drafting party shall not apply.
36.0 INTELLECTUAL PROPERTY
36.1 SUPPLIER will secure at its own expense all necessary written consents,
authorizations, approvals and releases for use of any and all material generated
under this AGREEMENT worldwide. Except where material is supplied by MERCK or in
the public domain, SUPPLIER

 



--------------------------------------------------------------------------------



 



will obtain such rights with respect to trademarks, copyrights, patents,
personal or contractual rights or other similar rights which may be necessary
for the production of the materials by SUPPLIER under this AGREEMENT, and shall
present such evidence to MERCK upon request.
36.2 Neither party shall use any intellectual property owned by the other party
or its AFFILIATES without the express written consent of the other party.
36.3 For the purposes of this AGREEMENT, “SUPPLIER Intellectual Property” means
SUPPLIER’s proprietary information, which consists of methodologies, concepts,
know-how, analytical frameworks, and analytical approaches (together
“Methodologies”) of SUPPLIER that are re-usable from project to project and
client to client. SUPPLIER and Merck agree that Methodologies that are developed
by SUPPLIER prior to this AGREEMENT and any improvements thereto made during the
course of this AGREEMENT belong to SUPPLIER. MERCK agrees to keep SUPPLIER
Intellectual Property as is disclosed to it confidential and not to disclose any
SUPPLIER Intellectual Property to third parties.
37.0 CONFIDENTIALITY
SUPPLIER as well as each employee or representative of SUPPLIER and all
consultants provided by SUPPLIER in connection with this AGREEMENT, will execute
a separate Non-Disclosure AGREEMENT in the form set forth in Appendix A. No
payment shall be made under this AGREEMENT for work performed by SUPPLIER
employees, representatives or consultants or third parties retained by SUPPLIER
that do not sign the Non-Disclosure AGREEMENT.
IN WITNESS WHEREOF, the parties hereto have caused this AGREEMENT to be executed
by their duly authorized representatives as of the EFFECTIVE DATE.

              Cell & Molecular   Merck & Co., Inc.    
Technologies, Inc.
           
 
           
 
  By /s/ Irene Tam    
 
           
By /s/ Thomas J. Livelli
  Name Irene Tam    
 
           
Name Thomas J. Livelli
  Title Associate Director    
 
           
Title CEO & President
           

 



--------------------------------------------------------------------------------



 



AGREEMENT OF CONFIDENTIALITY
APRIL 1, 2006
This Confidentiality AGREEMENT (this “AGREEMENT”), entered into by and between
MERCK & CO., INC., having a place of business at One Merck Drive, Whitehouse
Station, New Jersey 08889-0100 (“MERCK”) and CELL & MOLECULAR TECHNOLOGIES,
having a place of business at 445 Marshall Street, Phillipsburg, New Jersey
08865, (“SUPPLIER”), confirms the terms under which a party (“DISCLOSER”) will
disclose to other party (“RECEPIENT”) certain confidential and proprietary
information for the sole purpose of performing cell culture services as
described in ATTACHMENT “A”. Each party agrees that any and all information,
know-how and data, whether oral, written or graphical, disclosed or provided by
DISCLOSER to RECEPIENT including any analysis, product or conclusions drawn or
derived therefrom) or which may be derived from or related to any visits by
RECEPIENT personnel to the other party’s locations or may be otherwise known to
RECIPIENT through its contacts with DISCLOSER (hereinafter individually and
collectively referred to as “INFORMATION”) shall be disclosed by DISCLOSER and
used by RECIPIENT solely for the purpose described above and shall be provided
subject to the following terms and conditions:

1.   RECIPIENT shall keep all INFORMATION in confidence and will not, without
DISCLOSER’s prior written consent, disclose said INFORMATION to any person or
entity, except those officers, employees, or agents of RECIPIENT who directly
require such INFORMATION for fulfillment of the purpose set forth herein. Each
such officer, employee, or agent to whom INFORMATION is to be disclosed shall be
advised by RECIPIENT of the terms of this AGREEMENT and shall be bound by the
confidentiality and non-use obligations herein. RECIPIENT shall take all
reasonable precautions to prevent INFORMATION from being disclosed to any
unauthorized person or entity.   2.   RECIPIENT shall not use, either directly
or indirectly, any INFORMATION disclosed to it hereunder for any purpose other
than as set forth herein without DISCLOSER’s prior written consent.   3.   The
obligations of confidentiality set forth herein shall not apply to any
INFORMATION that is:

(a) lawfully possessed by RECIPIENT prior to receipt, at any time, from
DISCLOSER, as evidenced by RECIPIENT’s written records;
(b) published or available to the general public otherwise than through a breach
of this AGREEMENT or other obligation of confidentiality by RECIPIENT; or
(c) obtained by RECIPIENT from a third party with a valid right to disclose such
INFORMATION, provided that such third party is not under a confidentiality
obligation to DISCLOSER.
     Any combination of features or disclosures shall not be deemed to fall
within the foregoing exclusions merely because individual features are published
or available to the general public or in the rightful possession of RECIPIENT
unless the combination itself and principle of operation are published or
available to the general public or in the rightful possession of RECIPIENT.

 



--------------------------------------------------------------------------------



 



4.   All INFORMATION, without limitation, shall remain the property of
DISCLOSER. RECIPIENT shall not acquire any license or other intellectual
property interest in any INFORMATION. Further, disclosure of INFORMATION shall
not result in any obligation to grant RECIPIENT any right in or to such
INFORMATION.

5.   Any and all discoveries and/or inventions by RECIPIENT, whether or not
patentable, resulting from RECIPIENT’s use of INFORMATION shall be the sole and
exclusive property of DISCLOSER. Within thirty (30) calendar days of any
discovery or invention, RECIPIENT shall notify DISCLOSER, in writing, of the
event and shall assist DISCLOSER in protecting DISCLOSER proprietary rights to
such discovery or invention.

6.   Upon request by DISCLOSER, RECIPIENT shall immediately return to DISCLOSER
all INFORMATION, all notes that may have been made regarding INFORMATION, and
all copies thereof.

7.   In the event that RECIPIENT is required by judicial or administrative
process to disclose any or all of the INFORMATION, RECIPIENT shall promptly
notify DISCLOSER and allow DISCLOSER a reasonable time to oppose such process
before disclosing any INFORMATION.

8.   No agency or partnership relationship between MERCK and SUPPLIER, whether
express or implied, shall be created by this AGREEMENT.

9.   The obligations of confidentiality and non-use created herein shall be
binding upon SUPPLIER, its successors and permitted assigns, and shall continue
with respect to each item of INFORMATION for the longest period permitted by
applicable law.

10.   This AGREEMENT embodies the entire understanding of the parties with
respect to the subject matter hereof and supersedes and replaces any and all
prior understandings and arrangements, oral or written, relating to the
INFORMATION.

11.   This AGREEMENT shall be interpreted, construed and enforced in accordance
with the laws of the State of New Jersey, without reference to any rules of
conflict of laws.

12.   The parties shall attempt to amicably resolve any dispute arising out of
or relating to this AGREEMENT. In the event that said negotiations are not
successful, the dispute shall be resolved through arbitration before one
(1) arbitrator. Such arbitration shall take place in New Jersey and shall
proceed in accordance with the Commercial Arbitration Rules of the American
Arbitration Association (“AAA”) and the laws of the State of New Jersey without
regard to the provisions thereof concerning conflict of laws. Within thirty
(30) calendar days of either party making a demand for arbitration, MERCK and
SUPPLIER shall agree on an arbitrator from the AAA panel of arbitrators. In the
event that the parties shall fail to agree on the arbitrator within the
prescribed time period, then either party may apply to the AAA for the
appointment of such arbitrator. The determination of the arbitrator shall be
binding regardless of whether one of the parties fails or refuses to participate
in the arbitration. All other costs including the arbitrator’s cost, shall

 



--------------------------------------------------------------------------------



 



    also be split equally between the parties. Either party may enter any
arbitration award in any court having jurisdiction or may make application to
any such court for a judicial acceptance of the award and order of enforcement,
as the case may be. Each party understands and agrees that any use or disclosure
of information in violation of this AGREEMENT will cause the other party
irreparable harm without an adequate legal remedy and shall therefore entitle
the disclosing party to injunctive relief from any court having jurisdiction.

13.   If any provision of this AGREEMENT is found invalid or unenforceable by a
court of competent jurisdiction, the remainder of this AGREEMENT shall continue
in full force and effect. The parties shall negotiate in good faith to
substitute a valid, legal, and enforceable provision that reflects the intent of
such invalid or unenforceable provision.

14.   This AGREEMENT may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this AGREEMENT as of the
1ST day April, 2006.

              Cell & Molecular   Merck & Co., Inc.    
Technologies, Inc.
           
 
  By /s/ Irene Tam    
 
           
By /s/ Thomas J. Livelli
  Name Irene Tam    
 
           
Name Thomas J. Livelli
  Title Associate Director    
 
           
Title CEO & President
           

 



--------------------------------------------------------------------------------



 



Appendix “A” - AGREEMENT OF CONFIDENTIALITY for employees of SUPPLIER working
under the AGREEMENT with Merck
In connection with your assignment to Merck & Co., Inc. (hereinafter called
“MERCK”) to perform services as an employee of SUPPLIER, you have been and will
be granted access to Merck confidential and proprietary information, knowledge
and data (hereinafter “INFORMATION”). In order to memorialize our AGREEMENT as
to the INFORMATION and in consideration of MERCK having granted you such access,
it has been agreed as follows:
1. You shall keep all INFORMATION in confidence and will not, without MERCK’s
prior written consent, disclose said INFORMATION to any person or entity.
2. You shall not use, either directly or indirectly, any INFORMATION disclosed
to you hereunder for any purpose other than as set forth herein without MERCK’s
prior written consent.
3. Your obligations of confidentiality set forth herein shall not apply to any
INFORMATION that is:

  (a)   lawfully possessed by you prior to receipt, at any time, from MERCK, as
evidenced by your written records;     (b)   published or available to the
general public otherwise than through a breach of this AGREEMENT or other
obligation of confidentiality by you; or;   or;     (c)   obtained by you from a
third party with a valid right to disclose such INFORMATION, provided that said
third party is not under a confidentiality obligation to MERCK or the disclosing
party if other than MERCK.

      Any combination of features or disclosures shall not be deemed to fall
within the foregoing exclusions merely because individual features are published
or available to the general public or in your rightful possession unless the
combination itself and principle of operation are published or available to the
general public or in your rightful possession.
4. All INFORMATION, without limitation, shall remain the property of MERCK. You
shall not acquire any license or other intellectual property interest in any
INFORMATION disclosed to you by MERCK. Further, disclosure of INFORMATION shall
not result in any obligation to grant you any right in and to said INFORMATION.
5. Any and all discoveries and/or inventions by you, whether or not patentable,
resulting from your use of INFORMATION provided by MERCK shall be the sole and
exclusive property of MERCK. Within thirty (30) calendar days of any discovery
or invention, you shall notify MERCK, in writing, of the event and shall assist
MERCK in protecting MERCK’s proprietary rights to said discovery or invention.
6. Upon request by MERCK, you shall immediately return to MERCK all INFORMATION,
all notes which may have been made regarding the INFORMATION, and all copies
thereof.

 



--------------------------------------------------------------------------------



 



7. In the event that you are required by judicial or administrative process to
disclose any or all of the INFORMATION, you shall promptly notify MERCK and
allow MERCK a reasonable time to oppose such process before disclosing any
INFORMATION.
8. No employment or partnership relationship between MERCK and you, whether
express or implied, shall be created by this AGREEMENT.
9. This AGREEMENT and the obligations created herein shall be binding upon you
and shall continue until the earlier of (i) the occurrence of the conditions set
forth in Section 3 above or (ii) the longest period permitted by applicable law.
10. This AGREEMENT embodies the entire understanding of the parties with respect
to the subject matter hereof and supersedes and replaces any and all prior
understandings and arrangements, oral or written, relating to the INFORMATION.
11. This AGREEMENT shall be interpreted, construed and enforced in accordance
with the laws of the State of New Jersey, without reference to any rules of
conflict of laws.
12. The parties shall attempt to amicably resolve any dispute arising out of or
relating to this AGREEMENT. In the event that said negotiations are not
successful, the dispute shall be resolved through arbitration before one
(1) arbitrator. Such arbitration shall take place in New Jersey and shall
proceed in accordance with the Commercial Arbitration Rules of the American
Arbitration Association (“AAA”) and the laws of the State of New Jersey without
regard to the provisions thereof concerning conflict of laws. Within thirty (30)
calendar days of either party making a demand for arbitration, parties shall
agree on an arbitrator from the AAA panel of arbitrators. In the event that the
parties shall fail to agree on the arbitrator within the prescribed time period,
then either party may apply to the AAA for the appointment of such arbitrator.
The determination of the arbitrator shall be binding regardless of whether one
of the parties fails or refuses to participate in the arbitration. All other
costs, including the arbitrator’s cost, shall also be split equally between the
parties. Either party may enter any arbitration award in any court having
jurisdiction or may make application to any such court for a judicial acceptance
of the award and order of enforcement, as the case may be. Notwithstanding the
foregoing, you understand and agree that any use or disclosure of INFORMATION in
violation of this AGREEMENT will cause MERCK irreparable harm without an
adequate legal remedy and shall therefore entitle MERCK to injunctive relief
from any court having jurisdiction.
13. If any provision of this AGREEMENT is found invalid or unenforceable by a
court of competent jurisdiction, the remainder of this AGREEMENT shall continue
in full force and effect. The parties shall negotiate in good faith to
substitute a valid, legal, and enforceable provision that reflects the intent of
such invalid or unenforceable provision.
If the foregoing represents your understanding of the treatment by you of MERCK
INFORMATION pursuant to your assignment to MERCK, please so indicate by signing
and returning a copy of this letter and retaining a copy for your own files.
Acknowledged and agree to:

 



--------------------------------------------------------------------------------



 



         
Employee
       
 
       
 
       
Signature
       
 
       
 
       
Name
       
 
       
 
       
Date
       
 
       

 



--------------------------------------------------------------------------------



 



SCHEDULE A
FEE FOR SERVICES
MERCK will utilize a dedicated staff of 6.5 FTE’s and 1 Administrative Assistant
from April 2006 through June 2006 and 4.5 FTE’s and 1 Administrative Assistant
from July 2006 through March 2007. SUPPLIER will require all employees to work a
40 hour work week. Any hours billed beyond 40 hours must be authorized by MERCK
personnel. Each employee’s hourly rate will be calculated as annual salary
divided by 52 weeks/year, divided by 40 hours per week. Salaried employees are a
baseline for the contract at 8 hours per work day, less vacation, sick or
holiday. Regular cell deliveries will be scheduled Monday through Friday from
8:00AM to 5:00PM. Cell deliveries outside of this schedule can be provided with
Merck’s approval on an overtime basis. Overtime is defined as hours worked
outside of the regular cell delivery times. Overtime will be billed at the rate
of 1.5X the normal hourly rate for that employee.

                                              Maximum Number of Cell Number of
Cell   Maximum Number of   Maximum Number of   Deliveries per Half Day Culture
Operators   Cell Lines Carried         Cell Lines in Screen   Period
4
    16       8       8  
5
    20       10       10  
6
    24       12       12  
Each Additional
    4       2       2  

DIRECT LABOR BILLING RATE = BHWR (1+DPEM+OVERHEAD MULTIPLIER+QUALITY AND
SCHEDULE INCENTIVE+PERFORMANCE IN ASSAY INCENTIVE+PROFIT)

                 
DPEM
            0.25  
OVERHEAD MULTIPLIER
            1.0  
QUALITY MULTIPLIER
            0.20  
PERFORMANCE MULTIPLIER
            0.10  
PROFIT MULTIPLIER
            1.0  
SUBTOTAL
            2.55    
DIRECT LABOR BILLING RATE
            3.55  

MERCK will cover all variable direct and freight in costs based on the project
requirements on a monthly basis. MERCK will cover the following fixed pass
through costs on a monthly basis or a percentage of the following fixed pass
through costs if the facility is not dedicated to MERCK:
Lease, North Wales 418
Lease, North Wales 422
Equipment Leases
Utilities
Waste Removal
Equipment Maintenance
Commercial Insurance Package
Workers Compensation
SEE ATTACHED SAMPLE SCHEDULE A

 



--------------------------------------------------------------------------------



 



SCHEDULE B
METRICS
A. Implementation of Incentive Program
SUPPLIER will submit monthly invoices incorporating maximum possible incentive
amounts. In the event that CMT does not actually earn the maximum incentive,
adjustments will be made to subsequent invoices to reflect the actual incentive
earned for the period under consideration.
Merck and SUPPLIER will meet on a regular basis (at least quarterly) to review
status of Incentive awards and discuss implementation of incentive program.
B. Quality and Schedule Incentive
This incentive will be assessed on a monthly basis
To obtain this incentive, SUPPLIER must meet the following for 100% of cell
deliveries for screens and 95% for assay development during the month under
consideration:

  1.   Delivery +/-15 minutes of time requested. Delivery time agreed and
confirmed in advance in writing (by email), the receipt of which has been
acknowledged. Delivery request details (time, amount, contact person and
location) need to be provided by 4:30PM Thursday the week before for small
deliveries and two (2) weeks in advance for HTS scale-up. For the number (n) of
FTEs supported by Merck, SUPPLIER will carry a maximum of nx4 cell lines. No
more than nx2 lines will be in large scale screening mode at the same time. In
addition, each FTE will be able to deliver cells a maximum of two times each
half day period. Cell deliveries requiring the harvesting of cells from 30
triple-layer flasks will be counted as two deliveries for that half day period.
SUPPLIER will provide notice of any cell delivery scheduling conflicts 48 hours
in advance, and Merck will notify SUPPLIER of the resolution of this scheduling
conflict within 12 hours of the notice by SUPPLIER to Merck.     2.  
After-hours and weekend work requested by Merck can be provided. The hourly
labor cost for such work will be increased 50% over the base hourly rate and
subject to the same multiplier.     3.   >90% cell viability, assessed by trypan
blue counts     4.   Cell volume delivered meets requested amount +/- 10% (small
deliveries), +/- 5% for HTS scale     5.   Cell density +/- 20% requested amount
    6.   No contamination. At time of delivery, one aliquot of prepared cells
will be transferred to a tissue culture flask and placed in incubator at Merck
as QC for contamination

SUPPLIER will provide documentation on cell viability, cell density and volume
for each cell delivery. This documentation will be signed by the Merck scientist
that placed the order with SUPPLIER. SUPPLIER

 



--------------------------------------------------------------------------------



 



to keep one copy of signed delivery sheet on file and forward one copy to Alison
Rush at Merck. All documentation thereof furnished by SUPPLIER are and shall
remain MERCK’s property. SUPPLIER may use them only for the SERVICES for which
they are produced and shall not use them for any other purpose.
Monthly Quality and Schedule Performance summaries will be prepared by SUPPLIER
and submitted to Alison Rush at Merck.
C. Performance in Assay Incentive
This incentive will be assessed on a quarterly basis
This incentive applies only to screening-scale deliveries (not small deliveries
for assay development)
This incentive will be awarded based on Merck’s successful completion of cell
based screens during the quarter under consideration. Determination that there
may have been problems that were cell-performance related will be based solely
on Merck’s assessment.
SUPPLIER will earn a percentage of the maximum possible incentive (increase of
0.1 to multiplier) based on the number of assays with performance issues, as
shown below:

          # of Assays with Performance Issues     During the Quarter Under
Review   % of Max Incentive Earned
0
    100  
1
    75  
2
    50  
3
    25  
4
    0  

 
Merck will provide timely feedback to SUPPLIER on performance in assay issues.

 



--------------------------------------------------------------------------------



 



SCHEDULE C
SCOPE OF SERVICES

1.   Receive Cell Lines Transferred From Merck       All cell lines transferred
from Merck to SUPPLIER must be validated as Mycoplasma free using an independent
testing company (Bionique M-250 test) using an indirect DNA-fluorochrome test
and a direct Mycoplasma test. MERCK will continue to supply SUPPLIER with
validated FBS and tissue culture antibiotics/selection reagents.   2.   Cell
Banking

• Cell lines to be used for primary HTS will be banked at 30-40 frozen vials at
greater than or equal to 10e7 cells/ml (1ml/vial)
• Cell lines which will only be used for follow-up screens will be banked at 10
to 20 frozen vials at greater than or equal to 10e7 cells/ml (1ml/vial).
• Cells that do not need to be passaged will not require cell banking. All
frozen cell banks will be validated using a DNA fluorochrome test and an
indirect test using an independent testing laboratory (Bionique M-250 test).

3.   Assay Development Scale Cell Deliveries       Grow and provide cells as per
project requirements. Cells will be delivered in AB/MRL specified containers.
Containers such as microplates, spinner flasks and other specialized containers
will be provided by Merck.   4.   HTS Scale Cell Deliveries       Grow and
provide cells as per project requirements. Cells will be delivered in AB/MRL
specified containers. Containers such as microplates, spinner flasks and other
specialized containers will be provided by Merck.   5.   Miscellaneous      
Miscellaneous cell-culture related services as mutually defined and agreed by
Merck and SUPPLIER. This may include but is not limited to Cell Banking.

 



--------------------------------------------------------------------------------



 



SAMPLE SCHEDULE A
FEE FOR SERVICES

                                                                               
                                              Estimated                        
                                      Average                                  
                            Monthly                                            
  Annual             Charges   Direct labor                           Annual    
Annual     Personal/Floating     Vacation, sick                       Month hrs.
    Hourly rate     Holiday     Vacation     Sick     holiday          
 
                     
Dedicated
  Zhong @ 50%     86.67       76.96       7.00       18.00       10.00      
(1,795.77 )     4,874.23  
 
  Braccio     173.33       10.38       7.00       3.00       10.00       (138.46
)     1,661.50  
 
  Cong     173.33       43.27       7.00       20.00       10.00       (1,067.31
)     6,432.69  
 
  Gu     173.33       29.81       7.00       15.00       10.00       (635.90 )  
  4,530.78  
 
  Lehnoff     173.33       24.52       7.00       10.00       10.00      
(441.35 )     3,808.65  
 
  Feng     173.33       33.65       7.00       5.00       10.00       (493.59 )
    5,339.73  
 
                                                                               
     
 
                                                            26,647.59  
 
                                                             

(hourly rate calculated as annual salary divided by 52 weeks/year, divided by 40
hours per week)
(salaried employees are a baseline for the contract at 8 hours per work day,
less vacation, sick or holiday)
(Overtime rate calculated as 1.5X regular hourly rate)

                  DIRECT LABOR BILLING RATE = BHWR (1+DPEM+OVERHEAD
MULTIPLIER+PROFIT MULTIPLIER)                
DPEM =
    0.25          
Overhead Multiplier=
    1          
Quality Multiplier=
    0.2          
Performance Multiplier=
    0.1          
Profit Multiplier=
    1          
Subtotal
    2.55          
 
               
Direct Labor Billing Rate
            3.55  
 
               
 
             
 
               
Direct Labor Total=
            94,598.96  

                         
Temporary Labor
                       
Subcontractors/temp employees
          —          
Multiplied by subcontractor rate
          0.30       —  
 
             
 
                       
Direct Costs
                       
Direct purchases by project number
          16,798          
Direct purchases, general
            9,557          
Freight In
            1,203          
 
                       
Lease, North Wales 418
            1,672          
Lease, North Wales 422
            1,550          
Equipment leases
            3,549          
 
                       
Utilities
            1,250          
Sericycle waste removal
            4,606          
Equipment maintenance
            1,200          
Beckamn Coulter
  8,845/yr     737          
Ionics Life Sciences
  4,120/yr     343          
Micro-Clean Inc
  4,563/yr     380          
FEMTO Calibration
  1,1000/yr     92          
Chubb Package
  3,698/yr     308          
Workers compensation
  4,908/yr     415          
 
                       
 
             
 
                    43,660.66  

     (actual expenses incurred from project, billed monthly on an accrual basis,
subject to audit)

         
Grand Total
    138,259.61  

 



--------------------------------------------------------------------------------



 



SAMPLE SCHEDULE A
FEE FOR SERVICES

                                                                               
                                              Estimated                        
                                      Average                                  
                            Monthly                                            
  Annual             Charges   Direct labor                           Annual    
Annual     Personal/Floating     Vacation, sick                       Month hrs.
    Hourly rate     Holiday     Vacation     Sick     holiday          
 
                     
Dedicated
  Zhong @ 50%     86.67       76.96       7.00       18.00       10.00      
(1,795.77 )     4,874.23  
 
  Braccio     173.33       10.38       7.00       3.00       10.00       (138.46
)     1,661.54  
 
  Cong     173.33       43.27       7.00       20.00       10.00       (1,067.31
)     6,432.69  
 
  Gu     173.33       29.81       7.00       15.00       10.00       (635.90 )  
  4,530.78  
 
  Scott     173.33       21.63       7.00       5.00       10.00       (317.31 )
    3,432.69  
 
  Lehnoff     173.33       24.52       7.00       10.00       10.00      
(441.35 )     3,808.65  
 
  Abdollahi     173.33       30.05       7.00       12.50       10.00      
(590.95 )     4,617.39  
 
  Feng     173.33       33.65       7.00       5.00       10.00       (493.59 )
    5,339.73  
 
                     
 
                                                               
 
                                                            34,697.71  
 
                                                             

(hourly rate calculated as annual salary divided by 52 weeks/year, divided by 40
hours per week)
(salaried employees are a baseline for the contract at 8 hours per work day,
less vacation, sick or holiday)
(Overtime rate calculated as 1.5X regular hourly rate)

                  DIRECT LABOR BILLING RATE = BHWR (1+DPEM+OVERHEAD
MULTIPLIER+PROFIT MULTIPLIER)                
DPEM =
    0.25          
Overhead Multiplier=
    1          
Quality Multiplier=
    0.2          
Performance Multiplier=
    0.1          
Profit Multiplier=
    1          
Subtotal
    2.55          
Direct Labor Billing Rate
            3.55  
 
               
 
             
Direct Labor Total=
            123,176.88  

                         
Temporary Labor
                       
Subcontractors/temp employees
          —          
Multiplied by subcontractor rate
          0.30       —  
 
             
 
                       
Direct Costs
                       
 
                       
Direct purchases by project number
          25,197          
Direct purchases, general
            14,336          
Freight In
            1,804          
 
                       
Lease, North Wales 418
            1,672          
Lease, North Wales 422
            1,550          
Equipment leases
            3,549          
 
                       
Utilities
            1,250          
Sericycle waste removal
            4,606          
Equipment maintenance
            1,200          
Beckamn Coulter
  8,845/yr     737          
Ionics Life Sciences
  4,120/yr     343          
Micro-Clean Inc
  4,563/yr     380          
FEMTO Calibration
  1,1000/yr     92          
Chubb Package
  3,698/yr     308          
Workers compensation
  4,908/yr     415          
 
                       
 
             
 
                    57,439.74  

     (actual expenses incurred from project, billed monthly on an accrual basis,
subject to audit)

         
Grand Total
    180,616.62  

 